Citation Nr: 1412596	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-27 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for post-operative right inguinal hernia with scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's claim for entitlement to an increased rating for post-operative right inguinal hernia with scar.  The Board remanded the case, most recently in  in August 2013, for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in November 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2013, in which the AOJ again denied the Veteran's claim for a higher rating.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before a Veterans Law Judge at a videoconference hearing in January 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted that hearing and signed the August 2013 Board remand is no longer employed by the Board.  The Veteran was given another opportunity to appear at a hearing via a January 2014 letter.  However, the Veteran did not respond to the letter or otherwise indicate that he wished to testify at a second hearing.  Thus, the Board will proceed with adjudicating the claim on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right groin scar is not ulcerated, is not adherent to the underlying tissue, is not deep or unstable, is not painful on examination, and does not cause any limitation of function; a post-operative right inguinal hernia has not recurred.


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative right inguinal hernia with scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.114 (Diagnostic Code 7338) (2013), 38 C.F.R. § 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 7805) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a July 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the July 2007 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2007 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2007 letter.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment with VA treatment providers have been associated with the claims file.  In addition, the Veteran was provided VA examination in August 2007, September 2010, and November 2013; reports of those examinations have been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect that the examiner conducted full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he has provided written argument in support of his appeal, and he has testified before a Veterans Law Judge.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected post-operative right inguinal hernia with scar is more disabling than reflected by the noncompensable rating currently assigned.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Relevant medical evidence consists of VA medical examinations conducted in August 2007, September 2010, and November 2013, as well as records of the Veteran's ongoing treatment with VA treatment providers.  Records from the Veteran's VA treatment reflect that he has complained on multiple occasions of pain in his right groin area.  However, genitourinary evaluation on each such occasion has revealed no recurrence of hernia or any other findings.   The Veteran has made similar contentions on multiple occasions, including in written statements and in testimony before a Veterans Law Judge.  In particular, the Veteran has contended that he experiences pain in his right groin area that limits his ability to sit or stand for long periods of time, as well as occasional pain and swelling in the scar.

Report of the Veteran's August 2007 VA medical examination reflects that he underwent surgical repair of a right inguinal hernia in 1971, while he was in service.  He complained of pain, swelling, and scarring in the area of the prior surgery.  No functional impairment was reported, and no recurrence of the hernia was found.  The examiner noted a scar measuring 6 centimeters by 1 centimeter, for a total surface area of 6 square centimeters.  No pain on examination was noted, and the scar was found to have no adherence to underlying tissue.  The examiner found that the scar was stable and superficial, with no ulceration, inflammation, edema, hypo- or hyperpigmentation, or keloid formation.  

The Veteran was also provided a VA examination in September 2010.  Report of that examination reflects that the Veteran complained of having "tissue scarring" from his in-service hernia repair.  He complained that walking, lying on his right side, or bending his right leg caused him groin pain that rendered it difficult to walk for long distances.  Physical examination revealed no recurrence of an inguinal hernia.  His scar was noted to be linear, with measurements of 11 centimeters in length and 1 centimeter in width, for a total surface area of 11 square centimeters.  The examiner noted no tenderness on palpation or adherence to underlying tissue. No skin breakdown was noted, and no underlying soft tissue damage was found.  The examiner found the scar to result in no limitation of motion or loss of function.  Similarly, report of the November 2013 VA examination reflects that the Veteran complained of occasionally feeling a bulge in the groin area when he lifts his right leg and of experiencing occasional pain in the region of the hernia repair, but physical examination revealed no evidence of a recurrence of a right inguinal hernia.  His post-operative scar was found to be less than 39 square centimeters in area, with no pain or instability on examination.  No tenderness to palpation of the scar was noted, and the examiner found the disorder to cause no functional limitations.  No bulging of the right inguinal area was noted on physical examination.   

The Veteran's post-operative right inguinal hernia with scar has been evaluated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338, governing inguinal hernias.  Under that Diagnostic Code, a 10 percent evaluation is assignable for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  Upon consideration of the above evidence, the Board finds that a compensable rating is not warranted for the Veteran's post-operative right inguinal hernia with scar is not warranted under Diagnostic Code 7338.  This is so because the Veteran's disability is postoperative, as his right inguinal hernia repair was performed while he was in service in 1971.  There is no evidence that there has been a recurrence of the right inguinal hernia.  The Veteran has not contended this to be the case, and no recurrence has been noted on VA examination or in any treatment reports.  Without the presence of an inguinal hernia, a compensable evaluation is not warranted under Diagnostic Code 7338. 

The Board has also considered application of the rating criteria governing scars as set forth in 38 C.F.R. § 4.118 (2008).  Under the regulation governing scars other than of the head, face, or neck, Diagnostic Code 7801 provides that scars that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.).  Under Diagnostic Code 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion, warrant a 10 percent rating when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater. Diagnostic Code 7803 provides that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Diagnostic Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar; and defines a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides that a 10 percent disability rating is warranted for a superficial scar that is painful on examination; and Diagnostic Code 7805 provides that a scar may be evaluated based upon limitation of function of the affected part.

(The criteria for rating scars under Diagnostic Codes 7801-7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  No such request has been made in this case.)  

Upon review of the evidence, the Board finds that a compensable evaluation is not warranted under these criteria because the Veteran's scar is not deep, as it was not associated with any underlying soft tissue damage; and it is not unstable, as each VA examiner found that no skin ulceration or breakdown over the scar is present.  In fact, as noted above, the examiners have all found the Veteran's scar not to be painful and not to cause tenderness to palpation or limited motion.  As such, a 10 percent evaluation under Diagnostic Code 7801 or 7804 is not warranted.  The Veteran's scar has similarly been found to measure no more than 11 square centimeters, which means that a compensable rating under Diagnostic Code 7802 is not warranted.  As already noted, the examiners have not found that the scar was unstable.  Additionally, the Veteran's scar has not been noted to cause any limitation of function.  As such, a 10 percent evaluation under Diagnostic Code 7803 or 7805 is not warranted.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's post-operative right inguinal hernia with scar has reflected so exceptional or unusual a disability picture as to warrant consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In that connection, the Board finds that the symptoms of the Veteran's post-operative right inguinal hernia with scar have been accurately reflected and contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the Veteran's service-connected post-operative right inguinal hernia with scar does not warrant a compensable rating.  This is so for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating for post-operative right inguinal hernia with scar is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


